Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58-60, 62-75, and 77-80 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 7-17, 20-24, 26, 27, 29 and 30 of U.S. Patent No. 11,005,117. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to an electrochemical system comprising a stack of electrochemical cells, each individual cell independently comprising a first half-cell chamber, a second half-cell chamber, a separator between the half-cells, a first liquid-gas separator outside the first half-cell chamber receiving fluid that exits from the first half-cell chamber and a pump to return liquid into the first half-cell chamber (correlate to the capture and return system of Patent no. 11,005,117). They also require a method of operating the stack of electrochemical cells, the method comprising, in each individual cell, capturing a first escaping electrolyte exiting the first half-cell chamber in the first liquid-gas separator, and returning the first liquid electrolyte to the first half-cell chamber while fluidically isolating the first electrolyte from electrolyte in each other individual electrochemical cell of the stack.

Allowable Subject Matter
Claims 61, 76 and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if the non-statutory double patenting rejection is overcome.
 The closest prior art is considered to be US 10,787,749 to Xiang; US 10,760,167 to Murayama; US 2017/0250417 to Smeltz; US 8,641,874 to Kuiphoff and US 2002/0100681 to Kirk.
Murayama and Smeltz teach single electrochemical systems comprising a first half-cell chamber containing a first electrolyte in contact with a first electrode; a
second half-cell chamber comprising a counter electrode; a separator between the first
and second chambers and a recirculating line to direct electrolyte back into respective
first and second electrode chambers (see figure 3A of Xiang; figure 4 of Murayama;
figure 1 of Smeltz). 
Kuiphoff and Kirk disclose closed-loop electrolyzing devices comprising
multiple electrolyzer cells arranged in series in fluid communication with each other
(figure 5; paragraph 22 of Kuiphoff. Figure 2, paragraphs 91-94 of Kirk). The prior art made of record fails to teach or fairly suggest a stack of electrochemical cells, each individual cell independently comprising first liquid-gas separator outside of the first half-cell chamber wherein the electrolyte in each individual electrochemical cell of the
stack is fluidically isolated from the electrolyte in each other individual electrochemical
cell of the stack, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794